PER CURIAM.
Raquel Carvalho appeals a final order of the Unemployment Appeals Commission (UAC) affirming the appeals referee’s ruling that she was disqualified from receiving unemployment benefits. The UAC adopted the referee’s findings that Carval-ho was discharged for misconduct connected with work. We affirm.
Carvalho argues on appeal that her failure to perform her duties appropriately was the result of mental illness, not intentional misconduct. We cannot review the evidentiary basis of the referee’s ruling because Carvalho neither provided a transcript nor asked the UAC to provide the court with a transcript of the proceedings below. Carvalho has the burden to demonstrate error. See Applegate v. Barnett Bank of Tallahassee, 377 So.2d 1150, 1152 (Fla.1979) (holding that without record of trial proceedings, court cannot properly resolve underlying factual issues so as to conclude that trial court’s judgment is not supported by evidence or by alternative theory). Because there is no transcript, we must assume that the referee’s finding of work-related misconduct is supported by the evidence. See Roach v. Unemployment Appeals Comm’n, 873 So.2d 617 (Fla. 5th DCA 2004).
AFFIRMED.
GRIFFIN, ORFINGER and LAWSON, JJ., concur.